Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES FIRST QUARTER FISCAL 2009 RESULTS Edmonton, Alberta, August 13, 2008 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months ended June 30, 2008. All dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Three Months Ended June 30, 2008 2007 (dollars in millions) (restated) (2) Revenue $ 259.0 $ 167.6 Gross profit $ 47.6 $ 14.9 Gross profit percent 18.4% 8.9 % General and adminstrative expense $ 19.2 $ 14.6 Operating income $ 26.9 $ (0.4 ) Net Income $ 19.1 $ (8.6 ) Consolidated EBITDA (1) (as defined within the revolving credit agreement) $ 36.7 $ 9.7 Capital spending $ 59.3 $ 10.2 1. For a definition of Consolidated EBITDA (as defined within the revolving credit agreement) and reconciliation to net income see “Non-GAAP Financial Measures” at the end of this release.The Company focuses on Consolidated EBITDA as a key indicator of operating performance.Unlike Consolidated EBITDA, management believes that net income and earnings per share, as reported, are not always indicative of the Company’s operating performance due to the impact of certain non-cash items, namely the unrealized foreign exchange gains and losses related to senior notes and unrealized gains and losses on derivative financial instruments.The impacts of these items on current and prior period results are quantified in the discussion of results below. The term “as defined within the revolving credit agreement” replaces the term “per bank” used in prior filings. The definition has not changed. 2. In preparing the financial statements for the year ended March 31, 2008, we determined that the previously issued interim unaudited consolidated financial statements for the three months ended June 30, 2007 did not properly account a price escalation features in a supplier maintenance contract as an embedded derivative. For a discussion on the impact of the restatement on the consolidated financial results for June 30, 2007 see “Restatement June 30, 2007” at the end of this release. The Company achieved strong first quarter performance with continued growth in top and bottom-line results. Consolidated revenue of $259.0 million was up 54.5% from the Page 1 of 13 Exhibit NEWS RELEASE same period a year ago, with gross profit more than tripling to $47.6 million. The combination of higher revenue and an 18.4% gross margin boosted Consolidated EBITDA (as defined within the revolving credit agreement) to $36.7 million, a 278.4% improvement over the previous year. “We continued to capitalize on opportunities across Western Canada with a focus in the oil sands to deliver another quarter of strong growth,” said Rod Ruston, President and Chief Executive Officer. “Our impressive revenue performance was driven by high first quarter activity levels across all of our business segments.Although we encountered challenges on one of our oil sands mining projects, our consolidated operations were significantly more profitable than a year ago. We were also successful in recovering a portion of fiscal 2007 pipeline-related losses.” “We are pleased with the continued growth and momentum we are achieving in our business,” added Mr. Ruston. Consolidated Results for the First Quarter of Fiscal 2009 Compared to the First Quarter of Fiscal 2008 First quarter consolidated revenue increased to $259.0 million, a 54.5% improvement over the same period last year.The $91.4 million gain was led by continued strong revenue growth in the Heavy Construction and Mining segment and supported by the Pipeline and Piling segments. First quarter gross profit increased to $47.6 million or 18.4% percent of revenue, compared to $14.9 million or 8.9% of revenue in the prior year.In addition to the contribution of increased revenue, the key factors in the year-over-year improvement included the return to profitability of the Pipeline segment, a partial recovery of losses incurred on fixed-price pipeline contract executed in fiscal 2007, lower repair and maintenance costs and improvements to the management and purchasing of tires. First quarter operating income increased to $26.9 million from an operating loss of $0.4 million in the prior year. The improvement resulted from higher gross profit and a reduction of general and administrative expense as a percentage of revenue to 7.4% from 8.7% in the prior year. Net income increased to $19.1 million in the first quarter of fiscal 2009, from a net loss of $8.6 million (restated) last year. Basic earnings per share for the quarter were $0.53, compared to a net loss of $0.24 per share (restated) in the prior year.Excluding the net effects of non-cash gains and losses on derivative financial instruments and foreign exchange, basic earnings per share would have been $0.42 per share compared to a net loss per share of $0.14 in the prior year. Page 2 of 13 Exhibit NEWS RELEASE Segment Financial Highlights Three Months Ended June 30, (dollars in millions) 2008 2007 Heavy Construction and Mining Revenue $ 189.4 $ 126.9 Segment profit $ 21.4 $ 19.5 Segment profit percentage 11.3% 15.4% Piling Revenue $ 42.5 $ 35.5 Segment profit $ 8.7 $ 9.2 Segment profit percentage 20.4% 26.0% Pipeline Revenue $ 27.1 $ 5.2 Segment profit $ 8.9 $ (1.2 ) Segment profit percentage 33.0% -23.1% The Heavy Construction and Mining segment continued to benefit from robust oil sands activity achieving revenue of $189.4 million, a 49.3% increase compared to the same period in 2007.The strong year-over-year revenue growth primarily reflects the positive impact of increased site preparation services provided to Petro-Canada’s new Fort Hills’ oil sands project and increased services provided under site service agreements with Albian Sands Energy Inc. (Albian) and Syncrude Canada Ltd. (Syncrude). Mining activity on Canadian Natural Resources Limited’s (Canadian Natural) Horizon project and construction activity at Suncor Energy Inc.’s (Suncor) Voyageur and Millennium Naphtha Unit projects continued to be key revenue contributors during the quarter. First quarter profit from the Heavy Construction and Mining segment increased slightly to $21.4 million, reflecting the higher revenue partially offset by a lower profit margin as a result of production challenges on a single mining project.
